                                                                                                                                  Rev. November 10, 2015
                      Case 1:20-cr-00080-KWR Document 44 Filed 11/20/20 Page 1 of 2
                                    UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                               ZOOM SENTENCING MINUTE SHEET
 CR No: 20-80 KWR                                         USA vs.: MARTINEZ
    Date: 11/20/20                                Name of Deft: Jodie Martinez
                Before the Honorable: Kea W. Riggs, U.S. District Judge
       Time In/Out: 1:28pm-2:04pm                                     Total Time in Court (for JS10): 36 minutes
               Clerk: C. Bevel                                                           Court Reporter: J. Goehl
               AUSA: Raquel Ruiz-Velez                                             Defendant’s Counsel: Mallory Gagan
     Sentencing in: Albuquerque                                                               Interpreter:              N/A
 Probation Officer:            Roger Duran-Angel                                     Interpreter Sworn?               Yes                   No
     Convicted on:             X    Plea            Verdict           As to:            Information                         X Indictment
                If Plea:       X    Accepted        Not Accepted        Adjudged/Found Guilty on Counts:         Count 2
    If Plea Agreement:         X    Accepted        Not Accepted             No Plea Agreement        Comments:

Date of Plea/Verdict:               8/3/20       PSR:      X    Not Disputed            Disputed      X       Courts adopts PSR Findings

Evidentiary Hrg:           X    Not Needed        Needed           Exceptions to PSR:

         SENTENCE IMPOSED                           Imprisonment (BOP):             24 MONTHS
Supervised Release:                3 years                                                            Probation:
REC              500-Hour Drug Program                    BOP Sex Offender Program       Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                       ICE not applicable

                                               SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                       Home confinement for             months     days
       Comply with ICE laws and regulation                                     X     Community service for 50 hours during supervised release.
       Participate in/successfully complete subst abuse program/testing
X      60 PER YEAR                                                                   Reside halfway house         6    months     days
       Participate in/successfully complete mental health program                    Register as sex offender
X      Refrain from use/possession of alcohol/intoxicants                            Participate in sex offender treatment program
X      Submit to search of person/property                                           Possess no sexual material
X      No contact with victim(s) and/or co-defendant(s)                              No computer with access to online services
       No entering or loitering near victim’s residence                              No contact with children under 18 years
       Provide financial information                                                 No volunteering where children supervised
       Waive right of confidentiality and allow the treatment provider to
X      release treatment records                                                     Restricted from occupation with access to children
       Must not knowingly purchase, possess, distribute, administer, or
X      otherwise use any psychoactive substances (e.g., synthetic
       marijuana, bath salts, etc.) that impair your physical or mental
       functioning, whether or not intended for human consumption.                   No loitering within 100 feet of school yards
       Must not possess, sell, offer for sale, transport, cause to be                If defendant is unemployed - Must participate in an educational or
       transported, cause to affect interstate commerce, import, or export           vocational services program and follow the rules and regulations
       any drug paraphernalia, as defined in 21 U.S.C. 863(d).                       of that program
X      OTHER:
                    You must participate in a cognitive behavioral treatment program and follow the rules and regulations of
                    that program, if available. The probation officer will supervise your participation in the program (provider,
                    location, modality, duration, intensity, etc.). Such programs may include group sessions led by a
                    counselor, or participation in a program administered by the probation office.

                    You must take all mental health medications that are prescribed by your treating physician. You may be
                    required to pay all, or a portion, of the costs of the program
Fine:      $ 0                                                                            Restitution: $ NONE ORDERED
SPA:       $     100.00 (100 per count)                                        Payment Schedule:          X     Due Immediately              Waived
 OTHER:
                                                                                                         Rev. November 10, 2015
                 Case 1:20-cr-00080-KWR Document 44 Filed 11/20/20 Page 2 of 2

    Advised of Right to Appeal          X    Waived Appeal Rights per Plea Agreement

X   Held in Custody                          Voluntary Surrender

    Recommended place(s) of incarceration:

    Dismissed Counts:
                            Defendant addresses Court.
OTHER COMMENTS:             AUSA Velez addresses recommendation on in-patient treatment.
                            Court indicates there will be a zero tolerance policy for substance abuse treatment during term
                            of supervised release.
                            Court will not give defendant credit for 91 day spent in Zuni custody; request for downward
                            variance is denied.
